     Case: 1:21-cr-00123-JRA Doc #: 108 Filed: 07/21/21 1 of 4. PageID #: 2300




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  UNITED STATES OF AMERICA,                  )   CASE NO. 1:21-cr-00123
                                             )
                 Plaintiff,                  )   JUDGE JOHN R. ADAMS
                                             )
          v.                                 )   MOTION TO QUASH SUBPOENAS
                                             )   ISSUED TO NON-PARTIES CITY OF
  KENNETH JOHNSON, ET AL.,                   )   CLEVELAND DIRECTOR OF FINANCE
                                             )   SHARON DUMAS AND CLERK OF
                 Defendants.                 )   CLEVELAND CITY COUNCIL,
                                             )   PATRICIA BRITT


       Now come non-parties Sharon Dumas, Director of Finance for the City of Cleveland, and

the Clerk of the Cleveland City Council, Patricia Britt, by and through undersigned counsel, and

pursuant to Federal Rule of Criminal Procedure 17(c)(2), herein move for an order quashing

subpoenas duces tecum served upon them by counsel for the above-captioned Defendant. Said

subpoenas were received on July 19 and July 20, 2021, respectively, compelling their appearance

and the production of voluminous records before this court on Wednesday, July 28, 2021 at 9 a.m..

Copies of these subpoenas and the attachments setting forth their duces tecum components are

attached hereto and fully incorporated herein by their reference.

       The instant motion is placed before the court on four grounds. First, a review of the

subpoenas and the attached list of documents to be produced, irrespective of their being served

with only eight or nine days’ of notice, reveals that compliance with them would be “unreasonable

and oppressive”. Fed.R.Crim.P. 17(c)(2). For example, Paragraph 1 of the duces tecum directed to

Director Dumas seeks to compel production of “all ordinances, policies, standard operating

procedures, and protocols, whether written or unwritten, relating to the respective roles,

responsibilities and communications, and approval or denial of Expenses, between the Council



                                                 1
    Case: 1:21-cr-00123-JRA Doc #: 108 Filed: 07/21/21 2 of 4. PageID #: 2301




members and the City Finance Department pertaining to Council Member Expense Reports from

2010 to the present.” Similarly, Paragraphs 2 and 3 of the duces tecum directed to Ms. Britt seek

to compel “the expense reports for all City Council members from 2010 to the present…all

approvals and denials of Council member expense reports from 2010 to the present.”

       Whether in their overbreadth, lack of specificity, period embraced, or voluminous materials

sought, compliance with these requests, along with the other 41 combined sub-components of the

respective duces tecum attachments is, under the circumstances presented, both wholly

unreasonable and oppressive. Id.

       Second, a review of this court’s standing order regarding use of subpoenas to compel

production of documents, etc., read in conjunction with the docket of the above-captioned matter,

shows that counsel for Defendant Johnson has not complied with any provision of said order in

serving the subpoenas upon the Movants herein. In reviewing the docket of this case, the

undersigned was unable to discern any motion for leave filed by defense counsel to use subpoenas

to secure documents, much less a declaration supporting the defense’s rationale for securing

documents and/or testimony via subpoena.

       Third, and based upon information and belief, many, if not all of the documents sought by

defense counsel, particularly those pertaining to Defendant Johnson, have been or should have

been provided to counsel in conformity with Fed.R.Crim.P. 16(E). As such, most, if not all of the

documents sought from the Movants herein should be in possession of counsel for Defendant

Johnson, and further compelled production of the same documents via subpoena would be

unnecessarily duplicative, as well as unreasonable and oppressive.

       Finally, a review of the docket compiled in this case, the charges pending, along with

inferences drawn with respect to defense theories to be posited by Defendant Johnson demonstrates



                                                2
     Case: 1:21-cr-00123-JRA Doc #: 108 Filed: 07/21/21 3 of 4. PageID #: 2302




that aside from the procedural defects of the subpoenas themselves, it does not appear that they

seek information as permitted by Fed.R.Crim.P. 17. As the Sixth Circuit recently relied upon in

affirming the district court’s quashing of subpoenas in a case involving convictions for, inter alia,

mail and bank fraud:

       In United States v. Nixon, the Court delineated the requirements that a moving party must
       meet for a Rule 17(c) subpoena to be properly issued:

               [I]n order to require production prior to trial, the moving party must show: (1) that
               the documents are evidentiary and relevant; (2) that they are not otherwise
               procurable reasonably in advance of trial by exercise of due diligence; (3) that the
               party cannot properly prepare for trial without such production and inspection in
               advance of trial and that the failure to obtain such inspection may tend unreasonably
               to delay the trial; and (4) that the application is made in good faith and is not
               intended as a general “fishing expedition.” Against this background, [three hurdles
               must be met]: (1) relevancy; (2) admissibility; (3) specificity. 418 U.S. 683, 699–
               700, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974) (footnote omitted).

               United States v. Warren, 782 Fed. Appx. 466, 472 (6th Cir., 2019).

       This language, read in combination with this court’s March 26, 2021 trial order,

Fed.R.Crim.P. 17, and the subpoenas themselves, provides this court with ample basis upon which

to quash said subpoenas.

       WHEREFORE, non-parties City of Cleveland Finance Director Sharon Dumas and Clerk

of Cleveland City Council Patricia Britt pray that the court will find the instant motion to be well-

taken, and thereupon issue an order quashing the respective subpoenas issued to them, which order

will further direct them to cease compilation of the documents requested and excuse them from

appearing at the trial of this case before this court on Wednesday, July 28, 2021 at 9 a.m..

                                      Respectfully submitted,

                                      BARBARA A. LANGHENRY (0038838)
                                      Director of Law, City of Cleveland

                               By:    s/ Craig J. Morice
                                      Craig J. Morice (0065424)

                                                 3
     Case: 1:21-cr-00123-JRA Doc #: 108 Filed: 07/21/21 4 of 4. PageID #: 2303




                                        Assistant Director of Law
                                        City of Cleveland, Department of Law
                                        601 Lakeside Avenue, Room 106
                                        Cleveland, Ohio 44114-1077
                                        Tel: (216) 664-4333
                                        Fax: (216) 664-2663
                                        Email: cmorice@city.cleveland.oh.us

                                        Counsel for non-party Movants Sharon Dumas and
                                         Patricia Britt



                                    CERTIFICATE OF SERVICE

        The undersigned certifies that on July 21, 2021 a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                        s/ Craig J. Morice
                                        Craig J. Morice (0065424)
                                        Counsel for non-party Movants Sharon Dumas and
                                         Patricia Britt




                                                   4
